Margett, J. (dissenting).
I would affirm the judgment of Special Term in all respects. While I adopt nearly all of the majority’s version of the facts, I must disagree with its characterization of the content of the March 9, 1972 memorandum. That memorandum, which forms the basis of two of the specifications against petitioner, did not limit itself to referrals for elective abortions. Nor did it, by its terms, confine *169itself to referrals for Medicaid patients. The language employed by petitioner was as follows:
"Today’s paper carries a story that the official spokesman for the Nassau County Medical Center has stated that the Family Planning Clinic which is to open at Meadowbrook on Monday will include abortion referrals among its services and in fact such referrals are already being made by representatives of the County Social Services Department stationed at this hospital.
"Since this is contrary to stated policy as was the use of Medicaid funds for such abortions, I hereby direct that the salaries of any and all Social personnel stationed at the hospital involved in such referrals be deleted from our State and Federal claim for reimbursement.”
Petitioner had no authority to issue such an all-encompassing directive. Indeed Matter of City of New York v Wyman (30 NY2d 537), which supposedly supplied petitioner with authority for this directive, dealt only with Medicaid reimbursement for abortions—it did not intimate that the salaries of personnel making abortion referrals could not be reimbursable. It would appear that the orderly functioning of county government would best be served by appropriate intradepartmental disciplinary action against Social Services personnel who were making improper referrals—petitioner overstepped his bounds by attempting to control, from the accounting section, what is essentially a personnel problem.
The March 9 memorandum was disruptive in another sense. A fair reading of the memorandum indicates that petitioner was using this "departmental memo” as a forum for his personal beliefs. Special Term aptly observed that "the repeated charged references to 'create life’ and 'destroy life’, not contained anywhere in Social Services statutes or regulations, and petitioner’s concluding statement that 'someone in the County is intent on using my tax dollars in one way or another to take the life of an unborn child’ reflect indeed the intrusion of personal bias into official duty.”
The majority’s conclusion, that the commissioner’s countermand should make a difference, is inconsistent with its affirmance with respect to petitioner’s refusal to sign and certify the claim for reimbursement for March, 1972 expenditures. The commissioner certified that claim himself and no loss to the county resulted.
Finally, this court’s affirmance of those specifications arising *170out of petitioner’s blatant refusal to do his duty is, in my view, sufficient to justify the penalty of dismissal imposed (see Matter of Ebner v Board of Educ., 42 NY2d 938; Matter of Pell v Board of Educ., 34 NY2d 222).
Martuscello, J. P., Suozzi and O’Connor, JJ., concur in the Per Curiam opinion; Hargett, J., dissents and votes to affirm the judgment, with an opinion.
Judgment of the Supreme Court, Nassau County, entered April 5, 1973, modified, on the law, by (1) deleting the first decretal paragraph thereof, (2) deleting from the second decretal paragraph thereof the provision dismissing the petition in all respects and substituting therefor provisions (a) granting the petition to the extent of dismissing Specification 3 of Charge 1 and Specification 2 of Charge 2 and (b) reducing the penalty imposed upon the remaining charges to a suspension for a period of one year. As so modified, judgment affirmed, without costs or disbursements, and proceeding remanded to Special Term for a hearing to (1) determine the outside time limit within which petitioner could reasonably have been expected to perfect his appeal and (2) fix the amount of back pay due him, in accordance with the Per Curiam opinion herein.